UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6789


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID RICH, a/k/a Oakie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00438-WDQ-1; 1:12-cv-03226-WDQ)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Rich, Appellant Pro Se.   Michael Clayton Hanlon, James
Thomas Wallner, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Rich seeks to appeal the district court’s order

denying in part his 28 U.S.C. § 2255 (2012) motion. *                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.




     *
       The district court granted Rich’s motion in part and
resentenced him.    Rich appealed the sentence imposed by the
district court, and we affirmed. United States v. Rich,    F.
App’x      , 2014 WL 2958806 (4th Cir. July 2, 2014) (No. 13-
4867).



                                             2
           We have independently reviewed the record and conclude

that Rich has not made the requisite showing.              Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3